


117 S72 IS: Keep Our Promise to America’s Children and Teachers Act
U.S. Senate
2021-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 72
IN THE SENATE OF THE UNITED STATES

January 27, 2021
Mr. Van Hollen (for himself, Mr. Merkley, Mr. Reed, Mr. Markey, Mr. Cardin, Ms. Smith, Mr. Blumenthal, Mr. Brown, Mr. Durbin, Mr. Booker, Mr. Murphy, Ms. Klobuchar, Mr. Luján, Mr. Tester, Ms. Warren, Ms. Baldwin, Ms. Rosen, Mrs. Gillibrand, and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To require full funding of part A of title I of the Elementary and Secondary Education Act of 1965 and the Individuals with Disabilities Education Act.


1.Short titleThis Act may be cited as the Keep Our Promise to America’s Children and Teachers Act or the Keep Our PACT Act. 2.FindingsCongress finds the following:
(1)Children are our Nation’s future and greatest treasure. (2)A high-quality education is the surest way for every child to reach his or her full potential.
(3)The coronavirus pandemic has amplified the deep funding inequities that exist in our education system.  (4)Part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) helps address inequity in education in school districts across the United States to provide a high-quality education to every student.
(5)The Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) guarantees all children with disabilities a first-rate education. (6)The amendments made to such Act by the Individuals with Disabilities Education Improvement Act of 2004 (Public Law 108–446; 118 Stat. 2647) committed Congress to providing 40 percent of the national current average per-pupil expenditure for students with disabilities.
(7)A promise made must be a promise kept. 3.Mandatory funding of part A of title I of ESEA (a)Definition of fiscal year 2021 part A of title I appropriationIn this section, the term fiscal year 2021 part A of title I appropriation means the amount appropriated for fiscal year 2021 for programs under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.).
(b)FundingThere are appropriated, out of any money in the Treasury not otherwise appropriated— (1)for fiscal year 2022, an amount that equals the difference between—
(A)the fiscal year 2021 part A of title I appropriation; and (B)$18,325,069,000 or the full amount authorized to be appropriated for the fiscal year for those programs, whichever is greater;
(2)for fiscal year 2023, an amount that equals the difference between— (A)the fiscal year 2021 part A of title I appropriation; and
(B)$20,306,717,000 or the full amount authorized to be appropriated for the fiscal year for those programs, whichever is greater; (3)for fiscal year 2024, an amount that equals the difference between—
(A)the fiscal year 2021 part A of title I appropriation; and (B)$22,502,657,000 or the full amount authorized to be appropriated for the fiscal year for those programs, whichever is greater;
(4)for fiscal year 2025, an amount that equals the difference between— (A)the fiscal year 2021 part A of title I appropriation; and
(B)$24,936,064,000 or the full amount authorized to be appropriated for the fiscal year for those programs, whichever is greater; (5)for fiscal year 2026, an amount that equals the difference between—
(A)the fiscal year 2021 part A of title I appropriation; and (B)$27,632,615,000 or the full amount authorized to be appropriated for the fiscal year for those programs, whichever is greater;
(6)for fiscal year 2027, an amount that equals the difference between— (A)the fiscal year 2021 part A of title I appropriation; and
(B)$30,620,768,000 or the full amount authorized to be appropriated for the fiscal year for those programs, whichever is greater; (7)for fiscal year 2028, an amount that equals the difference between—
(A)the fiscal year 2021 part A of title I appropriation; and (B)$33,932,056,000 or the full amount authorized to be appropriated for the fiscal year for those programs, whichever is greater;
(8)for fiscal year 2029, an amount that equals the difference between— (A)the fiscal year 2021 part A of title I appropriation; and
(B)$37,601,422,000 or the full amount authorized to be appropriated for the fiscal year for those programs, whichever is greater; (9)for fiscal year 2030, an amount that equals the difference between—
(A)the fiscal year 2021 part A of title I appropriation; and (B)$41,667,588,000 or the full amount authorized to be appropriated for the fiscal year for those programs, whichever is greater; and
(10)for fiscal year 2031, $46,173,464,000 or the full amount authorized to be appropriated for the fiscal year for those programs, whichever is greater. 4.Mandatory funding of the Individuals With Disabilities Education ActSection 611(i) of the Individuals with Disabilities Education Act (20 U.S.C. 1411(i)) is amended to read as follows:

(i)Funding
(1)In generalFor the purpose of carrying out this part, other than section 619, there are authorized to be appropriated— (A)$14,723,530,000 or 15.3 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2022, and there are hereby appropriated $1,786,072,756 or 1.9 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2022, which shall become available for obligation on July 1, 2022, and shall remain available through September 30, 2023;
(B)$16,756,178,000 or 17.0 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2023, and there are hereby appropriated $3,818,720,700 or 3.9 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2023, which shall become available for obligation on July 1, 2023, and shall remain available through September 30, 2024; (C)$19,069,442,000 or 18.9 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2024, and there are hereby appropriated $6,131,984,620 or 6.1 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2024, which shall become available for obligation on July 1, 2024, and shall remain available through September 30, 2025;
(D)$21,702,062,000 or 21.1 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2025, and there are hereby appropriated $8,764,604,783 or 8.5 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2025, which shall become available for obligation on July 1, 2025, and shall remain available through September 30, 2026; (E)$24,698,127,000 or 23.4 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2026, and there are hereby appropriated $11,760,669,721 or 11.2 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2026, which shall become available for obligation on July 1, 2026, and shall remain available through September 30, 2027;
(F)$28,107,812,000 or 26.1 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2027, and there are hereby appropriated $15,170,354,582 or 14.1 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2027, which shall become available for obligation on July 1, 2027, and shall remain available through September 30, 2028; (G)$31,988,218,000 or 29.0 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2028, and there are hereby appropriated $19,050,761,411 or 17.3 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2028, which shall become available for obligation on July 1, 2028, and shall remain available through September 30, 2029;
(H)$36,404,332,000 or 32.3 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2029, and there are hereby appropriated $23,466,875,446 or 20.8 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2029, which shall become available for obligation on July 1, 2029, and shall remain available through September 30, 2030; (I)$41,430,110,000 or 35.9 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2030, and there are hereby appropriated $28,492,653,417 or 24.7 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2030, which shall become available for obligation on July 1, 2030, and shall remain available through September 30, 2031; and
(J)$47,149,719,000 or 40 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2031 and each subsequent fiscal year, and there are hereby appropriated $47,149,719,000 or 40 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2031 and each subsequent fiscal year, which— (i)shall become available for obligation with respect to fiscal year 2031 on July 1, 2031, and shall remain available through September 30, 2032; and
(ii)shall become available for obligation with respect to each subsequent fiscal year on July 1 of that fiscal year and shall remain available through September 30 of the succeeding fiscal year. (2)AmountWith respect to each subparagraph of paragraph (1), the amount determined under this paragraph is the product of—
(A)the total number of children with disabilities in all States who— (i)received special education and related services during the last school year that concluded before the first day of the fiscal year for which the determination is made; and
(ii)were aged— (I)3 through 5 (with respect to the States that were eligible for grants under section 619); and
(II)6 through 21; and (B)the average per-pupil expenditure in public elementary schools and secondary schools in the United States..

